Citation Nr: 0501918	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  01-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia which denied the veteran's claims of 
entitlement to service connection for lumbar strain and 
degenerative disc disease of the lumbar spine.  

The Board notes that, while the veteran requested a travel 
board hearing in his substantive appeal filed in July 2001, 
he thereafter withdrew this hearing request.
The veteran did, however, present for a hearing before a 
Decision Review Officer (DRO) at the RO in August 2001.  The 
transcript of that hearing is associated with the veteran's 
claims folder.

These claims were previously before the Board in July 2003.  
At that time, the claims were remanded to obtain additional 
treatment records and for a VA physical examination and nexus 
opinion.  After this development was completed, the RO issued 
a Supplemental Statement of the Case (SSOC) in February 2004 
which continued to deny the claims.  The case was then 
returned to the Board.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran had a back injury which pre-existed his military 
service and was not aggravated by such military service.  

2.  The medical evidence of record does not support a finding 
that lumbosacral strain currently exists.

3.  The medical evidence of record indicates that the 
veteran's currently diagnosed degenerative disc disease of 
the lumbar spine is not etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
lumbosacral strain and degenerative disc disease of the 
lumbar spine.  In essence, he contends that he had a pre-
existing back injury that was aggravated in service during 
basic training, consequently leading to his currently claimed 
back disabilities. 

Since these two issues involved the same medical history and 
the same anatomical location, the Board will address them 
together.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.


The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issues have proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2000 rating decision, the June 2001 
statement of the case (SOC), the February 2002 SSOC  and the 
February 2004 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims. 

More significantly, a letter was sent to the veteran in March 
2001 which was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the evidence needed to substantiate claims of entitlement to 
service connection, specifically "an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease."   The veteran was advised that VA would obtain his 
service medical records and review them to see if they 
indicated an injury or disease in service.  Also, the letter 
noted that VA would get other military service records if 
necessary.  The letter advised the veteran that in order to 
show evidence of a current disability, VA would obtain VA 
medical records or other medical records identified by him.  
Thus, the letter not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2001 letter the RO informed the veteran that the RO would 
help him get such things as "medical records, employment 
records, or records from other Federal agencies," but that 
he must provide enough information about these records so 
that they could be requested on his behalf.  The RO also 
advised him that a VA medical examination would be provided 
if it was necessary to make a decision in his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The March 2001 letter detailed the 
evidence that had been received by the RO, including service 
medical records and private treatment records.  The letter 
informed the veteran that if he had any additional 
information that would support his claims, he could complete 
and submit the enclosed VA Form 21-4142 to authorize the RO's 
retrieval of such on his behalf.  The letter stated that it 
was the veteran's responsibility to make sure that the RO 
received these records.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2001 letter requested that the 
veteran "Tell us about any additional information or evidence 
that you want us to try to get for you."  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the March 2001 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the March 2001 letter requested a response within 120 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one year period has since elapsed.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of the claims, which was by rating decision in August 2000.  
The Board notes, however, that this was a practical and legal 
impossibility, because the VCAA was not enacted until 
November 2000.  As has been discussed above, the veteran was 
subsequently provided with VCAA notice.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice, and the claims were subsequently readjudciated, most 
recently in the February 2004 SSOC.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records, social security administration (SSA) records 
and identified private treatment records.  
In response to the Board's July 2003 remand, the veteran was 
provided a VA medical examination in October 2003, the 
results of which will be referred to below.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As was noted in the Introduction, the 
veteran opted for a hearing before a Veterans Law Judge when 
he submitted his substantive appeal (VA Form 9), but 
subsequently withdrew that request.  The veteran testified 
before a DRO in August 2001 in regards to his claims.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).


Factual background

As noted in the Introduction, the veteran served on active 
duty from October 1967 to October 1969.    

A report of the veteran's medical history completed in 
October 1967 incident to his pre-induction physical 
examination included a history of a back injury in 1962 and 
recurrent back pain.  A November 1967 emergency room record 
noted "back pain, arthritis."  The veteran presented at the 
orthopedic clinic a few days later, where he complained of 
pain in the low back and up and down the spine and soreness 
and stiffness in the back.  Physical examination revealed no 
muscle spasm.  X-rays were within normal limits.  He received 
heat treatment to the back, and was offered a less physically 
demanding military occupational specialty (MOS).   

A November 1967 treatment record noted the pre-service back 
injury.  The veteran presented for treatment at the 
orthopedic clinic again in December 1967, complaining of back 
pain.  A notation was made that the veteran had a  "chronic 
history of low back pain."  Examination was within normal 
limits.  A notation was made that "because of history and 
previous findings, [the veteran was] to receive a permanent 
L-3 physical profile"; a change of MOS was also recommended.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
[Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).].  A physical profile record in 
December 1967 noted the veteran had "chronic low back pain" 
and was placed on a permanent L-3 profile.

A report of the veteran's medical history completed during 
his August 1969 separation examination again noted the 1962 
back injury.  Additionally, the veteran's L-3 profile was 
noted.  The examiner listed a diagnosis of "chronic 
lumbosacral strain L-3 permanent."  

There are no pertinent medical records for 30 years after the 
veteran was separated from military service in October 1969.  

According to a letter dated in January 1997 by Dr. G.R.G., 
the veteran presented for a neurological consultation after 
an injury to his back in October 1996.  He reported back and 
leg pain since the October 1996 injury.  Dr. G.R.G. indicated 
that the veteran had degenerative changes at the L5-S1 level.

An X-ray from Rockdale Hospital dated in December 1996 showed 
mild degenerative changes at L5-S1.  A record from 
Metropolitan Health Association dated in December 1996 
included a diagnosis of a herniated lumbar disc at L5-S1.

In a February 1997 functional capacity evaluation for Mariner 
Outpatient Care, the veteran stated that since his October 
1996 work injury he had continued back pain and right leg 
numbness.  A magnetic resonance imaging (MRI) study revealed 
a herniated nucleus pulposus.  

The veteran presented to Resurgens Orthopedics in March 1997 
complaining of back pain from a work-related accident.  An 
assessment of internal disc disruption and lumbar 
degenerative joint disease was made.  A lumbar discogram and 
CT of the lumbar spine conducted in April 1997 at Georgia 
Baptist Medical Center evidence disc bulging and an anterior 
tear.  

Records from DeKalb Medical Center beginning in May 1997 
describe the October 1996 injury.  X-rays taken in April 1998 
show an annulus bulge at L5-S1.

In a disability rating statement from Dr. C.I. dated in April 
1998, the veteran complained of low back pain.  He described 
the October 1996 work-related injury.  Dr. C.I. assessed the 
veteran with one degenerative disc with herniation.  She 
opined that "some of the degenerative change may well have 
been pre-existing the injury.  However, it does appear that 
the injury aggravated this and probably caused herniation."  

The veteran filed the present claims for service connection 
in January 1999.
In support of the claim, a letter from Dr. E.L.W. dated in 
August 2001 states that the veteran's herniated disc and 
chronic back pain are related to the veteran's time in 
service.

As was noted in the Introduction, the Board remanded this 
case so that a VA examination and nexus opinion could be 
obtained.  During the VA examination in October 2003, the 
veteran reported his pre-service injury from June 1962 and 
his post-service injury in October 1996.  He indicated that 
"extra activity required in the military" caused him back 
pain in service.  The examiner thoroughly reviewed the 
veteran's service medical records and post-service treatment 
records.  Physical examination revealed limitation of motion 
and numbness over the right great toe and second toe.  There 
was vague tenderness along the lumbar spine, but no evidence 
of muscle spasms.  X-ray and MRI study revealed degenerative 
disc disease.  The examiner opined that the low back pain in 
service did not significantly contribute to his current low 
back problems.  The examiner further opined that the 
veteran's current back problems relate to the injury in 
October 1996 and were also a normal consequence of aging.  

Analysis

The veteran seeks service connection for lumbosacral strain 
and degenerative joint disease of the lumbosacral spine.  He 
contends that a pre-existing back injury was aggravated 
during basic training, causing his currently claimed back 
disabilities.
 
As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence shows that the veteran has been diagnosed 
with degenerative disc disease in the lumbosacral spine.  
Hickson element (1) is accordingly satisfied for the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

With respect to the veteran's claim of entitlement to service 
connection for lumbosacral strain, the medical evidence of 
record reveals that there is no current diagnosis of such.  
While the Board acknowledges the veteran's complaints of back 
pain, it is now well established that a symptom alone, such 
as pain, absent a finding of an underlying disorder, cannot 
be service connected.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) [pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of 
lumbosacral strain, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of any currently diagnosed lumbosacral strain, 
service connection may not be granted.  Hickson element (1) 
has not been met for the claim of entitlement to service 
connection for lumbosacral strain, and the veteran's claim 
for such fails on that basis alone.

With respect to Hickson element (2), in-service incurrence or 
aggravation of disease or injury, the evidence does not 
indicate that a back disability was incurred in service, and 
the veteran does not so contend.  In essence, the veteran 
contends that his pre-existing back disability was aggravated 
by the rigors of basic training.    

As discussed above VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003.  The Board will therefore 
address these matters in turn.

As discussed above, the law states in pertinent part that a 
veteran will be considered to have been in sound condition 
when enrolled for service, except as to disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004).

In this case, the record indicates that the veteran's history 
of a back injury was noted in his pre-induction medical 
examination.  The veteran checked the box for "recurrent 
back pain" in the report of medical history, and the 
examiner noted a history of a back injury in 1962.  In 
addition, the service medical records, including the clinical 
treatment records, all indicated that the veteran injured his 
back prior to service.

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record".  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is thus 
clear and unmistakable evidence that a back injury pre-
existed the veteran's military service, and the veteran does 
not contend otherwise.

Consequently, as there is evidence of a back injury in the 
pre-induction physical examination report, as well as clear 
and unmistakable evidence in the form of the veteran's 
service medical records that a back injury pre-existed the 
veteran's entry into service, the statutory presumption of 
soundness is rebutted.

The Board must next determine whether the veteran's pre- 
existing back disability underwent an increase in severity 
during his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also 
Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens. See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, numerous clinical treatment records report the 
veteran complaining of back pain during the first months of 
service, in November and January 1967.  There is thus no 
question that the veteran's back symptoms because worse 
during basic training, as he has contended.  However, the 
service medical records indicate that such complaints 
represented flare-ups of back pain rather than a permanent 
worsening of the condition.  There is no competent in-service 
medical evidence that the preexisting back disability was 
permanently worsened.  Significantly, medical treatment for 
the veteran's back  problems was minimal and he was evidently 
able to complete basic training and indeed his entire 
enlistment.

The veteran argues that his placement on a permanent physical 
profile of L-3 is proof of aggravation.  However, this action 
was apparently in response to the veteran's complaints of 
back pain, not in response to any actual worsening of the 
veteran's pre-existing condition.  There is nothing in the 
service medical records to indicate that the back disability 
had become permanently worse.  The limited profile assigned 
in December 1967 was more of a preventative measure than 
therapy, and indeed it appears to have been successful, since 
the veteran's back problems appear to have ceased for the 
remainder of  his military service and indeed until the 1996 
injury, long after service. 

Crucial to the conclusion that the veteran's pre-existing 
back disability did not worsen during service is the fact 
that the veteran did not seek treatment for back problems 
until many decades after his separation from service, and in 
connection with the well-documented October 1996 work-related 
injury.  Subsequent health care providers, with one exception 
discussed immediately below, have attributed the veteran's 
recent back problems to the 1996 injury.  Indeed, at the time 
the veteran himself attributed his back symptomatology to a 
post-service work injury and did not mention back problems 
since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

As was described in the factual background section above, Dr. 
E.L.W. stated in August 2001 that the veteran's herniated 
disc and chronic back pain are related to the veteran's time 
in service.  In particular, Dr. E.L.W. stated "[The veteran] 
initially injured his v]back in 1962 . . , requiring 
rehabilitation.  The patient aggravated the injury in 1967 
while in the military, resulting in a permanent medical 
profile."

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

Dr. E.L.W. is clearly competent to render a medical nexus 
opinion.  However, it must be noted that Dr. E.L.W. does not 
offer any basis for his conclusion that the veteran's back 
disability was aggravated by his military service, aside form 
the fact that the veteran was placed on permanent profile.   
As has been discussed above, however, the profile appears to 
have been a preventive measure designed to forestall further 
back problems rather than a response to chronic worsening of 
the pre-existing condition.  Dr.  E.L.W. did not explain why 
there are no further complaints during the remainder of the 
veteran's two year enlistment.  Nor did he identify any 
specific service medical records which documented any 
permanent worsening of the pre-existing back disorder.   

Dr. E.L.W.'s opinion is inconsistent with other objective 
evidence of record.  Crucially, Dr. E.L.W. failed to explain 
why there could be a lag of almost 30 years between the 
service and his renewed back complaints.  Nor did he explain 
the matter of the October 1996 back injury, which every other 
health care provider (and indeed the veteran himself, at the 
time) denominated the cause of the veteran current back 
disability. 

In short, the Board finds this statement to be contrary to 
the rest of the objective evidence and of relatively little 
probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].

As previously stated, the veteran was afforded a VA 
examination in October 2003. The VA examiner concluded that 
the veteran's degenerative changes in the spine were caused 
by the October 1996 work injury and old age.  The VA examiner 
reviewed the service medical records and interpreted their 
meaning; Dr. E.L.W. did not mention them. The VA examiner 
gave detailed reasons as to why the veteran's current 
disability was not related to service; Dr. E.L.W. did not 
explain how degenerative joint disease of the lumbosacral 
spine would not manifest itself for almost 30 years.  
Finally, the October 2003 VA examiner's opinion is based on a 
thorough examination of the veteran; it is unclear whether 
Dr. E.L.W. even examined the veteran in making his 
conclusion.

The Board therefore finds that the October 2003 VA examiner's 
opinion outweighs that of Dr. E.L.W., as the VA examiner's 
opinion is based upon a thorough and careful review of the 
medical evidence and carries more probative value than Dr. 
E.L.W.'s opinion.  

The veteran himself has contended that his pre-existing back 
disorder was aggravated by service.  However, it is now well-
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters.  
See Espiritu, supra.  

In short, for reason and bases which have been set forth 
immediately above, the Board concludes that the statutory 
presumption of aggravation is inapplicable.  
Hickson element (2), in-service incurrence or aggravation of 
disease, therefore fails with respect to both claims.  

With respect to Hickson element (3), medical nexus, the only 
support for the veteran's claim emanates from his own 
statements after filing his claim for service connection and 
Dr. E.L.W.'s August 2001 statement.  

Dr. E.L.W.'s August 2001 statement has been discussed at 
length above.  In essence, it is not supported by the 
veteran's medical history, which in essence shows that a pre-
existing back problem flared up during basic training and 
subsided when he was placed on profile, and that a completely 
new back disability occurred with the October 1996 on-the-job 
injury.    

With respect to the veteran's own statements, as discussed 
above he is not competent to offer a nexus opinion.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1), supra.  In 
addition, to the extent that the veteran is contending that 
his back problems spring from his military service, his 
recent statements are outweighed by the statements he made to 
medical professionals after injuring his back in October 
1996.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].
 
The veteran argues that the statement from Dr. C.I., which 
indicates that some of the veteran's degenerative changes may 
have pre-existed his October 1996 injury, is persuasive 
evidence of nexus.  However, Dr. C.I. did not say the changes 
were incurred in service; instead he stated that the changes 
may have been prior to October 1996, which could mean anytime 
before that date.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
The Board thus places little weight of probative value on 
that statement.  

The nexus evidence against the claim consists of the VA 
examiner's opinion, which has been discussed above.  That 
opinion, to the effect that the veteran's current back 
disability is the result of the 1996 accident and aging 
process (the veteran is 63 years of age) and not to service 
is congruent with the veteran's objective medical history, in 
particular the medical reports subsequent to the October 1996 
back injury, which uniformly ascribed the back problems to 
the 1996 injury and not to any incident of service 30 years 
before.  The Board this places great weight of probative 
value on this evidence and the VA examiner's opinion.    

A preponderance of the evidence is against the veteran's 
claims as to medical nexus.  Accordingly, Hickson element (3) 
has not been satisfied.  The veteran's claims both fail on 
this basis also.  

The veteran's claim for entitlement to service connection for 
lumbosacral strain fails all Hickson elements.  The veteran's 
claim for entitlement to service connection for degenerative 
disc disease of the lumbosacral spine fails Hickson elements 
(2) and (3).



Conclusion

In short, for the reasons and expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
lumbosacral strain and degenerative disc disease of the 
lumbosacral spine.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


